Judge Birch
delivered the opinion of the court.
This suit was originally instituted before “ the law comniissioner of St. Louis county, ” where Washington, the plaintiff below, had a judgment, as he had subsequently an appeal to the circuit court.
Upon examining the record, the declaration is perceived to be, in "substance and in form, for trespass, false imprisonment—and the law commissioner having no jurisdiction of such a Cáse, the judgment of the circuit court must needs he reversed, without reference to the timé ’the motion was made, or any other consideration.
It is accordingly reversed.